 TELEFLEX INDUSTRIAL PRODUCTSTeleflexIndustrialProducts,Inc.andInternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America, AFL-CIO.Cases8--CA-4291,8-CA-4423,and8-RC-6480June28,1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn April 28, 1967, Trial Examiner Ivar H. Peter-son issued his Decision in the above-entitledproceedings, finding that Respondent had engagedin certain unfair labor practices within the meaningof the National Labor Relations Act, as amended,and recommending that it cease and desist there-from and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices and recom-mended dismissal as to them. The Trial Examinerfurther found that certain conduct engaged in byRespondent constituted grounds for setting asidethe election conducted in'Case 8-RC-6480 on Oc-tober 14, 1966. Thereafter the Respondent-Em-ployer filed exceptions and a supporting brief, andthe Charging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. iORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyordersthatRespondent,Teleflex IndustrialProducts, Inc., Van Wert, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as it al-leges violations of the Act not found herein.IT IS FURTHER ORDERED that the election held onOctober 14, 1966, among the employees in the166 NLRB No. 3771designated unit at Teleflex Industrial Products,Inc., Van Wert, Ohio, be, and it hereby is, set aside.[Direction of Second Election 2 omitted frompublication. ]'The Trial Examiner's findings and conclusions are based,in part, uponcredibility determinations,to which the Respondent has excepted. Aftera careful review of the record,we conclude that the Trial Examiner'scredibility findings are not contrary to the clear preponderance of all rele-vant evidence.Accordingly,we find no basis for disturbing those findings.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188F.2d 362(C.A. 3).8An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 8 within 7 days after the date of issuance of theNotice of Second Election by the Regional Director.The RegionalDirector shall make the list available to all parties to the election. No ex-tension of time to file this list shall be granted by the Regional Director ex-ceptin extraordinary circumstances Failure to comply with this require-ment shall be grounds for setting aside the election whenever proper ob-jections are filed.Excelsior Underwear Inc ,156 NLRB 1236.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H.PETERSON,Trial Examiner:Upon chargesfiled on July 11, 1966,amended on August 15, by Inter-nationalUnion,United Automobile, Aerospace andAgriculturalImplement Workers of America,AFL-CIO,herein called the Union,the General Counsel of the Na-tional Labor Relations Board,by the Regional Directorfor Region 8, issued a complaint on August 19 againstTeleflex Industrial Products,Inc.,herein called theRespondent,alleging that the Respondent had violatedSection 8(a)(3) and (1) of the NationalLaborRelationsAct byterminating and refusing to reinstate an employee,Patricia Blue. Thereafter,pursuant to a representationpetitionfiled bythe Union on September 20, 1966 (Case8-RC-6480),and a stipulation for certification upon con-sent election executed by the Union and the Respondentand approvedby theRegional Director, an election wasconducted among the Respondent's production and main-tenance employees on October 14, resulting in a vote of64 to 41 against the Union.Timely objections were filedby the Union, and an additional charge on November 23(Case 8-CA-4423),alleging violation of Section 8(a)(1)by substantially the same conduct as formed the basis ofits objections to the election.In his report on objectionsissued on December 1 the Regional Director stated that,since the evidence offered in support of the objectionswas substantially identical to that offered in support ofthe allegations in Case8-CA-4423, andraised substan-tial credibility issues, a consolidated hearing would beheld on the objections and on the complaint to issue inCase 8-CA-4423.The complaint in the latter case issuedon December 5, and on the same date the RegionalDirector issued an order consolidating the three cases forthe purposes of hearing.The Respondent filed timely an-swers to each of the complaints, denying that it had en-gaged in any unfair labor practices.Pursuant to notice, a hearing was held by me on Janu-ary 18 and 19, 1967, atVan Wert,Ohio, in which allparties participated. Thereafter,the General Counsel, theRespondent,and the Union filed briefs, which have beenfully considered. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the entire record in the consolidatedproceeding, and from my observation of the witnessesand their demeanor, I make the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTThe Respondent, an Ohio corporation, is engaged at itsVan Wert, Ohio, plant in the manufacture and sale of corntrols for the aircraft, automotive, and boating industries.It annually sells and ships manufactured products valuedin excess of $$50,000 from its Van Wert plant to pointsoutside the State of Ohio. The Respondent admits and Ifind that it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Discharge of Patricia BlueMrs. Blue began work for the Respondent on May 9,1the same date as eight other employees. She and the othereight employees who started work that day were told thattheir employment was temporary and was expected tolast about 3 weeks. At her initial employment interviewMrs. Blue was told that if at the end of the 3 weeks thetemporary employees were laid off they would be eligiblefor future recall in the event additional jobs opened upbecause they would be experienced.Shortly before the end of the 3-week period Mrs. Blueand other employees on the third shift were told byGeneralForeman Richard Hughes, so Mrs. Bluetestified, that the third shift would continue and no onewould be laid off.2 About a week later Blue's immediateforeman, Blane Sturgill, indicated to her that the thirdshift might be discontinued but that the qualified tempora-ry employees would continue to be employed and askedher as to her shift preference in that event. Blue told himshe would prefer the second shift and Sturgill said thatshe would "get to stay because I have got your name onthe top of the list." The third shift was not discontinuedand was operating at the time of the hearing; however,Mrs. Blue was terminated on June 18, as will sub-sequently appear.The Union began its organizational efforts about May10, when Arthur Fagan, an International representative,contacted employee Frances Turnwald and gave her asupply of union authorization cards to distribute amongthe employees. Fagan held a meeting on May 26 with sixor eight employees, all of whom signed cards andreceived additional cards to use in signing up other em-ployees. Between May 26 and June 18 some 25 or 30signed authorization cards had been returned to the'Unless otherwise indicated, all dates refer to the year 1966.2Hughes testified he told the group that "if the employees themselveswould ever become permanent there is a possibility that the third shiftmay stay on " It is unnecessary to resolve this conflict.3Blue and Thatcher had been employed on the same day, May 9, ashad the other temporary employees, and their clock numbers were,respectively, 6097 and 6098 The Respondent's published policy providedUnion. Mrs. Blue signed a card and in addition obtainedsigned cards from six other employees. About June 11she distributed two other cards that were not returned toher.Early during the week ending Saturday, June 18, thesixth week of employment of the temporary employees,HachyHorasan, theRespondent'smanufacturingmanager, determined (so he testified) that productionrequirements necessitated terminating three of the tempo-rary employees. He asked General Foreman Hughes"whether he had anyone that he wanted to terminate,"and Hughes mentioned J. Gutierrez and C. Stevens astwo that he considered should be released. They were ter-minated at the end of the third shift on June 16. Horasantold Hughes that he would select the third person to beterminated, and testified that one reason he decided to"handle it myself" was to create "as little disturbance inthe plant and be as fair as possible to all concerned."Horasan further testified that since the selection of thethird person to be laid off would be from the temporaryemployees on the third shift and because the Respondent"had already anticipated discharging" Sturgill, theforeman on the third shift, he did not seek advice fromSturgill.Inasmuch asHorasan had no personalknowledge of the relative abilities of the temporary em-ployees, he consulted the production efficiency sheets ofthe two junior temporary employees, Blue and M.Thatcher, for the preceding 2 or 3 weeks.3 Horasantestified that he looked at the production records "rathersuperficially" and concluded therefrom that Blue "wassomewhat less efficient" than Thatcher. He acknowl-edged that, upon the basis of computations made duringthe prehearing investigation, the difference betweenBlue's production efficiency and Thatcher's was "slight,"that the recorded daily efficiencies of the temporary em-ployees varied widely from standard, and that during thisperiod the Respondent was experiencing difficulties withmachine breakdowns.General Foreman Hughes, testified that, after being in-formed by Horasan that Blue was to be terminated, he lefta note to that effect on June 17 for the third shift foreman,Sturgill.According to Hughes, the note stated in sub-stance that Blue was to be released on account of her inef-ficiency and because she was not suited for the Respond-ent's type of operation. Hughes further testified thatafter Mrs. Blue had been released he received a telephonecall from her in which she asked why she had been ter-minated and that he told her it was for efficiency reasonsand that he felt she was not suited for the work. To herinquiry whether she would be rehired, Hughes testifiedthat he replied that that was up to the personnel depart-ment. The following week Hughes made out a termina-tion report for Mrs. Blue, giving as the reason for herdischarge: "Because of not meeting standards. Plus wasnot improving." He also checked the box on the formstating that he "would not accept this employee for workin my department under any conditions," and explainedthis by adding that if she could not meet standards in 6weeks of employment she would not be able to meet stan-dards if "given another chance."that, in the case of employees hired the same day the employee with thelower clock number "will be recognized as having longer length of servicethan employees having higher clock numbers " In the case of temporarylayoff, employees "with the least amount of service shall be the first laidoff." Horasan testified that it was pursuant to this policy that he consultedonly the production efficiency records of Blue and Thatcher TELEFLEX INDUSTRIAL PRODUCTSMrs. Blue testified that about 1:30 a.m. on June 18Foreman Sturgill told her she was to be laid off that night;when she asked him why, he replied,"Because you aretemporary help." She answered that she did not think thatwas a good reason,and Sturgill then showed her the noteHughes had left.Her recollection of the content of thenote was that it directed Sturgill to lay her off "as oftonight" and to give as the reason"temporary help." Shetestified that she told Sturgill that she thought she wouldcallHughes in the morning after completion of the shiftto "talk to him and find out what the reason was that Iwas laid off." To this, Sturgill answered, "Maybe youbetter not call, because that is going to add more kindlingto the fire and he probably won't give you a reason." Shedid call Hughes, on Saturday morning after completingthe shift,and testified that she asked him if she was "laidoff or fired," and that he replied she was laid off and thathe had no reason to fire her. When she said the other tem-porary girls were still working, Hughes answered thatwithin a week the third shift would be discontinued andall the girls on that shift would be laid off. To her inquirywhether she would be called back Hughes answered thathe could not promise that she would,as that was up toHorasan and William Myers of the personnel department.Sturgill,who was also terminated by the Respondenton June 18, testified as a witness for the General Counselregarding the discharge of Mrs. Blue and her ability as aworker. About 3 or 4 weeks before her termination, byhis account, he and Raymond Sonya,4 the second-shiftforeman,were in conversation on a Saturday morningwith Hughes near the latter's office. Sonya stated, ac-cording to Sturgill,that he had been told by one of thegirls under his supervision that Mrs. Blue "was talkingabout a union"; Hughes remarked,by Sturgill's account,"that is another one we are going to have to get rid of."Three or four days later, while Sturgill was in Hughes' of-fice,Hughes said, "We are going to have to get rid of PatBlue, she has been talking about a union,"and added thathe did not care what kind of reason was given but to finda reason. Sturgill said that it would be difficult to find areason as Blue was one of the best workers under his su-pervision.When Sturgill found Hughes'note on the nightof June 17 directing him to terminate Blue, he telephonedHughes to discuss the matter.His testimony on direct ex-amination as to the content of the note and his conversa-tion with Hughes was as follows:Q. As well as you can recall what did the note say?A.As much as I can remember of the note it said getrid of Pat Blue and use the reason that she is on tem-porary help, that is as much as I can remember.Q.Do you have this note?A.No, I don't I threw it away.Q.All right,you say you then called Mr. Hughes?A.Yes.Q.Wouldyou describe for us the conversationbetween yourself and Mr. Hughes on the telephone?73A. I called Hughes and asked him about the noteand he said yes to get rid of her about five minutesbefore quitting time.I told him that she was one ofthe best workers and he said she has been talkingmore about the union and that was it.On cross-examination Sturgill testified as follows inthis regard:Q.All rightnow.... whenwere yougiven instruc-tions to terminate her?A.On the night of June 17, when I went to useHughes' office to get information for the work.Q.Youdidn't expect to see him but to see if he leftanythingfor you?A. To seeif he left anything for me.Q.Andyou found a note, is that right?A. I found a note.Q. Thenote said what?A. To get rid ofPat Blue and use the reason that sheis only temporary help.****Q. (By Mr.Lees)Was it the impression that you gotfrom the note left by Hughes that you were supposedto get rid of her permanently?A.Over thephone that was explained to me, Ididn't get much out of the note.Q.Youcalled Hughes up and what did he say toyou then?A.He said we would have to get rid of her [as] shewas talking too much about the union.Q.You didn't gather fromthatshe was supposed toget her jobback did you?A.No, Ididn't.Q.Youare saying that you went to her then andsaid that she was laid off?A.Yes.Q.Whatdid she say to you and what did you say toher?A. She wanted to know what the reason was. I justtold her that she was laid off, that that's the way thatDick[Hughes] wanted it.4 The GeneralCounsel's motion to correct the transcript to showSonya's name as above, rather than"Sonia," is granted. 74DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Did you understand that when she walked awayfrom you that she thought that she was going to gether job back?**A.When i said she was laid off she might have hadthat impression.Q. She might have got the impression from the wordyou used?A.Yeah,layoff, she might have thought she wouldbe called back.According to Sturgill, about 3 or 4 weeks before Blue'stermination he was asked by Hughes to rate the em-ployees on the third shift as to their attitude toward theirwork and their adaptability. It is his testimony that herated Mrs. Blue as the best on the basis of these criteriaand that he submitted the rating results to Hughes inwriting.5He did not, however, consult productionrecords in making his evaluation, as these were availablein the office. As set forth above, Sturgill also told Hughes,in the second conversation in which Hughes said theywould have to get rid of Mrs. Blue because she was "talk-ing about a union," that it would be difficult to find areason as she was one of the best workers under his su-pervision; he repeated that evaluation in talking withHughes the night of June 17, after receiving Hughes' noteto terminate Mrs. Blue but before doing so.Hughes testified that he did not remember having ameeting with Sonya and Sturgill on a Saturday morning,as testified by Sturgill, in which Sonya identified Mrs.Blue as being engaged in union activity and Hughes com-mented that she would have to be terminated.6 Hugheswas not questioned specifically about the conversationthat Sturgill testified that he and Hughes had 3 or 4 dayslater, in which Hughes allegedly said Mrs. Blue was"talking about a union" and that a reason would have tobe found to get rid of her. Nor was he questioned aboutthe telephone call Sturgill testified that he made toHughes the night of June 17, after receiving Hughes' noteto lay off Mrs. Blue, in which Hughes, according to Stur-gill, again said she was to be terminated because she hadbeen "talking more about the union." Hughes did testifythat, at the time of the alleged conversation in whichSonya identified Mrs. Blue as talking about a union, hewas unaware of any union activity on her part; he an-swered negatively when asked whether "at the meetingor at any other time" he made "the comment that Sturgillsaid that you made to Sturgill and Sonya."As of Wednesday, June 22, the week following Mrs.Blue's termination, the remaining five temporary em-ployees were given permanent status. During the balanceof June following Mrs. Blue's discharge, the Respondenthired 11 new employees and terminated 2 employees, fora net increase of 9, and in the next 3 months hired a totalof 67 new employees for a net increase of 22 in its workforce.7 Mrs. Blue was not offered reemployment.BothMrs.Blueand Sturgill impressedme asstraightforward, sincere witnesses. I preceived nothing intheir demeanor while testifying to suggest that their ac-counts were fabricated or colored by bias. On the otherhand, General Foreman Hughes appeared to me to beless than candid. Although he characterized the preelec-tion campaign as being "very bitter" and attended by anunnecessary gathering of employees, he initially testifiedthat he first learned of the Union's efforts to organizewhen the conference to arrange the consent election washeld,which would be sometime after the petition was'filed on September 20, but then stated he became awareof such activity earlier. Although he testified he was notaware of Mrs. Blue'sunionactivity 3 or 4 weeks beforeher termination, and denied commenting thereon at themeeting with Sturgill and Sonya "or at any other time,"he was not asked directly about the June 17 telephoneconversation with Sturgill in which he again said (accord-ing to Sturgill) that Mrs. Blue would have to be releasedbecause she had been "talking more about the union."The testimony of Hughes regarding the content of thenote he left for Sturgill and the conversation he had withMrs. Blue after her discharge,seemsimplausible. If, as hetestified, the note stated Blue was to be released becauseof low production and unsuited to the Respondent'soperations, the message would certainly have been clearthat she was being terminated and not laid off and thusmade unnecessary (or at least superfluous) Blue's laterinquiry, afterseeingthe note and completing the shift,about her status and the possibility of future employment.Idoubt that Mrs. Blue, a mature woman, would askHughes about the possibility of future employment afterreading the note directing her termination in the termstestified to by Hughes and after being told the same thingin the telephone conversation. Nor do I believe that Stur-gillwould have called Hughes on the night of June 17 ifthe note was as unambiguous as Hughes would have it. Iam persuaded that Blue and Sturgill were more reliablewitnesses than Hughes, and accordingly I credit theirtestimony where it is in conflict with that of Hughes.Thus I find, consistent with Sturgill's testimony, thatHughes learned ofBlue'sunion activity from ForemanSonya 3 or 4 weeks before her termination and on that oc-casion, as well as a few days later, remarked to Sturgillthat she would have to be terminated. I further find thatthe note left by Hughes for Sturgill said Mrs. Blue was tobe laid off or let go because she was temporary help andthat when Sturgill called Hughes Friday evening, June17, to ask Hughes about the note, Hughes made clearthat Blue was to be terminated, despite Sturgill's state-ment that she was one of the best workers, because shehad been "talking more about the union." When Blue wasinformed by Sturgill that she was laid off because she wastemporary help, she remarked that she did not think thatwas a good reason; thereupon Sturgill showed herHughes' note. She then said that she thought she wouldcallHughes in the morning after finishing the shift andask him why she was laid off; Sturgill's cryptic reply wasthat perhaps she should not call Hughes as that would5Hughes admitted that he had requested Sturgill to make such anMonthNew hiresTerminationsNet Increaseevaluation, but could not recall receiving a written report or being told bySturgill that any particular individual was the best of the group.July14113BAlthough a witness for the Respondent, Foreman Sonya was notAugust16115questioned about this incident.September3723147A stipulation of the parties regarding new hires and terminationsTotal674522reveals the following for the months ofJuly, August, and September: TELEFLEX INDUSTRIAL PRODUCTS"add more kindling to the fire and he probably won't giveyou a reason."8 I credit Blue's testimony that Hughestold her, when she did talk to him Saturday morning, thatshe was laid off and not fired as he had no reason todischarge her, that the third shift would be discontinuedin a week and the remaining temporary employees laidoff, and that he could not promise she would be recalledas that was up to Horasan and Myers of the personnel de-partment.As is apparent from the testimony of Horasan andHughes, the Respondent would have it that the selectionof the third person to be terminated was undertaken byHorasan after Hughes had determined that the first twoto be released were Gutierrez and Stevens on the basis oftheir poor performance; that in superficially comparingthe production records of the two junior temporary em-ployees, Blue and Thatcher, Horasan concluded that thesenior of the two, Blue, was "somewhat less efficient"and that she therefore should be the one to be released;and that when this decision was communicated toHughes, the latter effectuated it. There are severalaspects of Horasan's testimony which persuade me,wholly apart from the appraisal I have previously madeof Hughes' account of his part in the termination of Mrs.Blue, that her union activity was a factor motivatingHorasan in selecting her for termination. On direct ex-amination, he testified that he undertook to select thethird person fromamongthe temporary employees on thethird shift for two reasons: (1) because of the anticipateddischarge of the foreman on that shift (Sturgill) he did notwish to seek his advice, and (2) "so that there would beas little disturbancein theplant and be as fair as possibletoallconcerned."However,on cross-examinationHorasan stated that he did not leave the selection toHughes because "Mr.Hughes isa young man, he doesn'thave quite the experience that I have and we are trying towork the plant as harmonious as possible. We knew thatthere was an attempt by Mine Workers to organize ourplant, we did not want any unfair labor practices, and wealsowanted to make thegirls ashappy as possible."When asked on direct examination whether his decisionto terminate Mrs. Blue was "based on union activity,"Horasan answered, rather obliquely it seemed to me, "Atthat time I was not aware that the UAW-CIO was activein our plant." 'During subsequent examination he statedthat the organizing efforts of the Mine Workers occurredin late March or early April, but had apparently ceased byJune 3, when he made a speech to the employees. In thespeech he referred to the Union,mentioned somedifficul-ty incident to a strike of the UAW at another plant of theCompany, and emphasized to the employees "that stay-ing nonunion would be to their best interest." Horasan'sexplanation of why he reviewed only the production effi-ciency records of Blue and Thatcher and did not apply thecompany policy of laying off the person with the lowestseniority, which would have been Thatcher,is less thanconvincing. When asked why he "didn't lay off the lowestperson in seniority and be done with it," he answered, "Ithought it was good practice, I am supposed to in-vestigate." However, when asked why he did not reviewthe records of all the temporary employees, he answered,"Because probably I would have been in more trouble."98 1 infer that by this statement Sturgill had reference to what Hugheshad told him in their earlier telephone conversation-that the real reasonwas that Blue was continuing to talk about the Union.9The production efficiency records show that one of the temporary em-75IThe conclusion I come to is that Mrs. Blue's activity inbehalf of the Union was a substantial contributing factorin the Respondent's decision to terminate her. As foundabove, about a month before her discharge GeneralForeman Hughes was informed of her activity and at thattime stated she would have to be released. He repeatedthis a few days later, emphasizing that he did not carewhat kind of reason was given but that one had to befound. Although there is no direct evidence that Hughescommunicated his knowledge of Blue's interest in theUnion to Horasan, I infer from Hughes' statements toSturgill concerning Blue and Horasan's declared purposeto keep the plant nonunion made in his speech to em-ployees 2 weeks beforeBlue was terminatedand of whichHughes was aware, that Horasan knew Blue was a unionadherent before he decided to terminate her. Horasan, Iam convinced, concluded after reviewing the productionefficiency records of Blue and Thatcher, the twomost ju-nior employees, that the slightly better efficiency ratingof Thatcher furnished a convenient pretext for departingfrom the established policy of laying off the most junioremployee (Thatcher) and eliminating Mrs. Blue, a knownsupporter of the Union. According, I find that theRespondent terminated PatriciaBlue'semployment onJune 18 because of her activity in behalf of the Union andthereby violated Section 8(a)(3) and (1) of the Act.B. Interference, Restraint, and CoercionThe complaintallegesthat during the periodprecedingthe election on October 14 the Respondent, by several ofthe supervisory employees, unlawfully interfered with itsemployees' self-organizational rights by interrogation,threats, and promise of benefit. Additionally, the com-plaint alleges that General Foreman Hughes engaged insurveillance of a union meeting on October 6 and later,on October 11, gave the impression that employees' ac-tivitieswere being watched, and that on October 12 theRespondent in a letter to employees threatened them withloss of employment if the Union were successful in its or-ganizing efforts.1.The evidenceRolland Blanke, an employee of the Respondent untilthe middle of November, related that before the electionhe and fellow employees in his department had discus-sions concerning the Union, in which Foreman WebsterBenner participated. In one such discussion, a few daysbefore the election, Benner asked Blanke what he thoughtthe Union would do for him; Blanke replied that he wouldget job security and proper seniority. According toBlanke, Benner stated that without the Union the Com-pany would be more lenient, that after the Union came inproduction standards would be raised, and that the Com-pany was "working on a profit sharing plan" and therewould be a raise by the first of the year.Benner alsoreferred to his own experiences with the Union at anotherplant, explaining that employees there "had lost a lot ofwork" as a result of attempting to organize. ForemanBenner admitted that he asked Blanke what he thoughtabout the Union and told him that witha union plant rulesployees who was made permanent, B. Miller, had a rating of 37 percent,compared to Blue's 44 percent and Thatcher's 61 percent. However, ac-cording to Horasan the conversion of Miller to permanent status wasmade without reviewing her relative efficiency. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be more strictly enforced, basing his comments onhis prior experience. He denied saying anything about anincrease in wages or a profit-sharingplan.Bennertestified he could not remember saying that employeeswould lose their employment if the Union were success-ful.EmployeeEthelShinabery,who worked underForeman Benner at the time of the election, testified thatshortly before the election Benner came to her work placeand "asked me what I thought about the union." Whenshe replied she was in favor of it, he asked her why andmade some comment, which she could not recall, "whyhe didn't think it should be in." Benner acknowledgedthat he had talked to Shinabery about the Union, but not"any more than I had the other employees"; he testifiedhe did not ask if she was for the Union because "she waswell known as a union person." He spoke to her in thesame vein as to the others, relating his own experienceswith the Union.Icredit the testimony of Blanke and Shinabery con-cerning the statementsmade to them by ForemanBenner. The latter admitted telling Blanke that plant ruleswould be more strictly enforced if the Union came in;although he denied holding out any promise of a raise ora profit-sharing plan, I conclude he did allude to thesepossible benefits in the context of telling Blanke and thelatter's fellow employees why it would be to their ad-vantage to reject the Union. It seems unlikely to me thatthe young, unsophisticated Blanke would, without anybasis, attribute such statements to Benner.Robert Macklin, a setup man and operator in the con-duit department, testified that about a week before theelection his foreman, Richard Boroff, said he (Boroff) wasattempting to obtain a 25-cent-an-hour raise for em-ployees in that department. Macklin could not rememberwhether in this conversation there was any discussionabout the Union. Boroff admitted that he talked toMacklin regarding an increase in pay about October 1,but stated it was in connection withfilling an up-comingvacancy as group leader on the third shift. Shortly afterthe election the vacancy occurred and Macklin was as-signed to it on a tryout basis but later returned to hisformer job. Boroff testified that Macklin, and others inthe same classification, received a 25-cent increase inJanuary 1967; he denied that any reference was made tothe Union in the October 1 conversation with Macklin.The complaint alleges that Foreman Sonya about Oc-tober 13, while distributing company literature to em-ployees, offered a sum of money for each union represen-tative they ran over with their automobiles; and thatabout October 26 he threatened to discharge an em-ployee because of her support of the Union. As to thefirst incident, Bobbie Daniels, who had quit his employ-ment in November, testified that he saw Sonya passingout literature to several employees shortly before theelection and overheard Sonya "tell the girls that the unionrepresentative was passing out propaganda out in front ofthe factory and there was a hundred dollar bill for every-one that they run over on the way home." Sonya admittedthat while distributing literature to employees under hissupervision he stated there was "a hundred dollar bonusto anyone that ran over aunionofficial in the road," but10 In the latter part of September Daniels had been transferred from thejob of clerk in production control at $2.50 per hour to the job of setup manin the production area at $2 per hour. He testified that while in productiontestified that he said this "jokingly" and that "the peopleI said it to laughed."Daniels further testified that about the same day as theforegoing episode he heard Foreman Sonya tell LeonBrown, Sonya's group leader, that some faulty parts hadbeen passed by Frances Turnwald, an inspector and ac-tive in the Union, and that this presented an opportunityto discharge Turnwald. Sonya testified that he had talkedto Brown about Turnwald and had registered complaintswith her superior about her work. However, he deniedsaying to anyone that this furnished an excuse to get ridof her.About 3 days before the election Horasan, the Re-spondent's manufacturingmanager,met Mrs. Turnwaldas she wasmakingher inspection rounds in the factory.It isMrs. Turnwald's testimony that Horasan said he un-derstood she was in favor of the Union (a fact which wasthen well known); when she replied that she was, heasked her reasons for supporting the Union and she an-swered that she thought the employees wouldgain morejob security and possibly better wages. Horasan said thatshe was known as a union supporter when she had beengiven and passed the test for the job of inspector aboutthe middle of September, and stated that she "wouldn'thave necessarily had to be accepted" for that position. Healso asked whether she was not concerned that theremight be a strike if the Union came in, to which she an-swered no, as a strike would have to be voted upon by theemployees. Horasan then gave an example, from his ownexperience as he testified, of a plant where there was nodispute being picketed by reason of a strike at anotherplant, thus causing the employees in the nonstruck plantto lose work. Horasan testified that the "general lines ofconversation" were as Turnwald had related them.It is undisputed that during the evening of October 6General Foreman Hughes was in the parking area of aservice station across the street from the YWCA, wherea union meetingwas being held, for at least a substantialpart of the 2- or 2-1/2-hour period that the meeting was inprogress.How he came to be there and his purpose inbeing in the vicinity of the meeting are in dispute, theGeneral Counsel contending that he was there to engagein surveillance while the Respondent asserts he was therefor innocent purposes.Former employee Daniels testified that on October 5Hughes called him into the office and stated that "he hadto know how I stood as far as theunionwas concerned,"adding that he (Hughes) had heard from Foreman Sonyathat Daniels "was talking union" and that anyone thatvoted for the Union had taken a personal dislike to him-self (Hughes). Hughes also stated, according to Daniels,that there would be a general increase in wages in Janua-ry. In answer to Hughes' inquiry about his attitudetoward the Union, Daniels testified "I told him that heknew how I stood as far as theunionwas concerned."10Hughes then asked Daniels, so the latter testified, whenthe next union meeting was to be held, and Danielsreplied the following night at 7:30 at the YWCA; Hughessaid "that he would be outside with his pad and pencil."The night of themeeting,Daniels saw Hughes as Danielswas going to themeeting,parked in the parking lot of theservice station across from the YWCA. During thecontrol he had been "on the fence for awhile" regarding the Union, andthat he answered Hughes' inquiry as he did in order to allow Hughes toput his own interpretation on Damels' answer. TELEFLEX INDUSTRIAL PRODUCTS77courseof themeeting,once from the stepsof the YWCAand againfrom the window of themeeting room,DanielsobservedHughes still in the same position.After themeeting ended,and Daniels was leaving,Hughes was stillin theparking lot.Accordingto Hughes,he called Daniels into the officeon October 5 to talkabout Daniels'work performance,and told Daniels he was taking too much time in settingup machines and in talkingto theoperators.Hughes wasnot questioned aboutwhether heasked Daniels where hestood withrespectto the Union.He denied being advisedby Daniels of theunion meeting,testifyingthat beforehaving Daniels cometo the officehe was awarefrom talkin theplant thatthere wasto be aunion meeting the nightof October6, although he did not knowthe time or place.Hughesdenied thathe told Daniels that he would bepresent inthe vicinityof the meetingwitha pad and pen-cil.Hughes testifiedthat on the night of October 6,"roughly at 7:00 or 7:15," hetook his car to be servicedat the gasoline station,parked his car facingthe YWCA,talked to the operatorof the station,and went home. Hereturned to thestation "between 8:00 and 8:30," paid hisbill, and thensat in hiscar, whichwas still parked facingthe YWCA, chatting witha friend untilhe left at 9:15 or9:30. Asked whetherhe saw any employees going to themeeting thatnight,Hughes answered, "I did not recog-nize anyTeleflexpeople that whole evening."Daniels furthertestified that 3 or 4 days before theelection Hughes asked him if therehad been "anythingnew" andDaniels told him there was to be another unionmeeting,but thatHughes saidhe wasnot interested andknew "that everybodywas goingtobe there."Questioned about this,Hughes testifiedthat herecalledDaniels "coming to me and sayingthere wouldbe anotherunion meeting. Isaid I was notinterestedbut I don't everremembertelling himthat I knew already who would at-tend."Hughes added thatDaniels "would come to mequite frequently,let's notsay quite frequently,but oncein a while" during this periodto relate some informationabout the Union and its activities.Under date of October 12, 2 days before theelection,the Respondent maileda letter toits employees, to whichwas attached a 5-pagememorandum consisting of 10questionsand answers preparedby Respondent's coun-sel.The letter, signed byPersonnelDirector FrankWoodrow, stated:Several questions have been raised here iand toTeleflex's position in the current union activity.Many of these questions are legal in nature,and I didnot feel qualified to give clean cut, complete answersand have, therefore, asked our counsel to help us onthis important matter.The contents of the attached memorandum preparedby our lawyers are of vital interest to you.I urge thatyou read it and consider it carefully.Ibelieve thismaterialwillclarifymost of thequestions raised. Feel free to talk about it and if youhave any further questions,Iwill get the answer.The memorandum began as follows:1.QUESTION:What is the position of our Companyregarding the Union's attempt to organize us?ANSWER:Your Company is opposed to the Union'sorganizing efforts for a number of reasons whichshould be of vital interest to all parties concerned.During the days which still remain before the elec-tionwe shall endeavor to furnish you with ourreasons for believing that a union could do moreharm than good,-could seriously damage the Com-pany's business and destroy your job security. Youare entitled to have all of the facts in order to weightthem carefully before making your final decision onthis important issue, a decision which can seriouslyaffect the future welfare of you and your loved onesas well as this plant.2.QUESTION:How can we all be damaged by per-mitting this union to capture you?ANSWER:First of all, the union could do greatdamage to our business by causing us to losecustomers.Some of them have told us that the cur-rent favorable levels of their orders from us resultfrom the fact that this plant is nonunion and it is partof their policies to refrain from overly large commit-ments to plants with unions.Or, they might disruptour service to our customers because of strife, sud-den conflicts,and by forcing you out on long andbitter strikers. If you lose business,you lose your jobsecurity -and no union can do anything to preventthe necessity for terminating the jobs of employeesat this plant under such circumstances.We are op-posed to anything which might destroy your jobsecurity or damage the business of this plant.To the next question,whether employees can "controlwhether or not our work is disrupted by long and bitterstrikes," the answer was that despite claims"during or-ganizing campaigns"that strikes must be approved by themajority,"the way it actually works out is often quite dif-ferent." To the question whether employees"can auto-matically gain many concessions"from the employer bybeing represented by a union,and whether a union can"force the company to yield to its demands," the answerwas:ANSWER:These questions raise some furtherquestionswhich every employee shouldask himselfbefore gettinginvolved witha union:WHAT CAN AUNION GIVE ME IN EXCHANGE FOR ALL THAT IT WILLCOST ME INMONEY, LOSSOF INDIVIDUALRIGHTS,STRIFE, STRIKES,BITTERNESS AND REGRETS? IS ITLIKELY THAT I HAVE A GREAT DEALMORE TO LOSETHAN I COULDPOSSIBLY GAIN FROMGETTING IN-VOLVED WITHTHIS UNION?The truth of the matter is that the union cannot giveyou anything which you want or need because aunion has nothing to give.The union does not pro-vide jobs, salaries,security or other employmentbenefits to its members.But the union can take away from you an awfullot, -in dues,fines, special assessments or contribu-tions which you will be pressured to make.The unionimpairs your right to deal with your company, and tomake progress based on your individual worth... .Not only is the union helpless to give you anythingitself, but it cannot force this Company or anyone 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDelse to give you anything. Your company has tried todemonstrate its sincere interest in your welfare....You can count on your company doing these thingsvoluntarily without your having to surrender yourmoney, rights or individuality to any outside union.Under the law, theunioncannot force your companyto make any concessions which we feel are unwise,impracticable or undesirable. Your company willvoluntarilymakethe same concessionswithout aunionas it would make witha union.Your companydoes not expect to be forced by threats, strikes andother forms of coercion to make any concessions tothe union which it would not have made just as readi-ly without a union. That is why we feel that the unioncan neither give you anything nor cause you to getanything which you could not get just as readily andat much cheaper cost withouta union.This leaves us with one principal thing that the unionhas to offer, whichnoneof us want, - and that is longand bitter strikes ....Other answers pointed out that economic strikers canbe replaced, that under Ohio law, strikers do not receiveunemployment compensation, and that being representedby a union would not abrogate the Company's right todischarge for improper work or violation of rules, or "tolay off any employees whom it feels are no longerneeded" in the eventbusinessfalls off. The final questionand answer were:QUESTION: Some of us might want to change ourposition and vote against the union, but we wonderwhether the company will later retaliate against us?ANSWER: No. You should feel perfectly free tochange your minds, - and you may be fully assuredthat the company has no intention of taking anyreprisals against you for such union activity.2.ConclusionsIam persuaded that the Respondent, during thepreelection period, did engage in conduct that interferedwith, restrained, and coerced its employees in the exer-cise of their Section 7 rights, thereby violating Section8(a)(1) of the Act. Foreman Benner, I find, a few days be-fore the election questioned employee Blanke as to whatBlanke expected to gain through the Union, and statedthat without the Union the Respondent would be morelenient but that with the Union, work rules would be morestrictlyenforced and production standards would beraised.While Benner based these statements, in part,upon what he described as his experience elsewhere, thetestimony convinces me that he clearly implied thatreprisalswould be visited upon the employees if theUnion were successful. I further find that his reference toa profit-sharing plan and a wage increase around the firstof the year constituted an implied promise of benefit con-tingent upon the plant remaining unorganized. I creditTurnwald's testimony and find that about 3 days beforethe election Horasan, the Respondent's manufacturingmanager, questioned Turnwald, who was known to himas a union leader, as to her reasons for supporting the11Haynes Stell#e Company Division of Union Carbide Corporation,136 NLRB 95, enforcement deniedsub nom. Union Carbide Corp. V.Union and in the course of such interrogation pointedlyremarked that she need not have been accepted for thejob of inspector at the time she qualified for it in Sep-tember. By thus implying that job advancement might bejeopardized by union activity, Horasan's questioning ofTurnwald, I find, had a tendency to restrain and coerceTurnwald in the exercise of her right to support and assistthe Union. Daniels impressed me as a more credible wit-ness than Hughes and I accept the testimony of Danielsthat on October 5 Hughes asked him how he stood withrespect to the Union, said that the general wage increasewould be forthcoming in January, and questioned him astowhen the next union meeting would be held. Suchquestioningwas plainly coercive and, in the context,Hughes' statement about a wage increase was a veiledpromise of benefit. I conclude and find that by Benner'sinterrogation of Blanke, his threat of reprisal against em-ployees generally if they organized, and his impliedpromise of a profit-sharing plan and a wage increase if theUnion were rejected; by Horasan's questioning of Turn-wald and implying that her job advancement might bejeopardized by her union activity; and by Hughes'questioning of Daniels regarding his attitude toward theUnion and when the next union meeting was to be held,and impliedly promising a general wage increase, theRespondent violated Section 8(a)(1) of the Act.Based upon the credited testimony of Daniels and theadmissions of Hughes, I find that Hughes engaged in sur-veillance of the union meeting on October 6, and that theRespondent thereby violated Section 8(a)(1) of the Act.Although I find that on a later occasion, about October11, Daniels told Hughes of another meeting, I do not con-strue Hughes' response-that he was not interested andknew "that everybody was going to be there"- as indicat-ing he had advance knowledge of who would attend, thuscreating the impression of having engaged in further sur-veillance. As I view it, his comment meant no more thanthat he assumed all union supporters would be at themeeting. Accordingly, this "impression of surveillance"allegation will be dismissed.Finally, I conclude that the Respondent's letter of Oc-tober 12 threatened the loss of employment if the Unionwon the election, and was therefore violative of Section8(a)(1) of the Act. The Respondent stated that the adventof the Union "could seriously damage the Company'sbusiness and destroy your job security." This possibilitywas not represented as likely to occur only as a con-sequence of disruptions caused by "long and bitterstrikes" in which the Union might engage, but as thedirect result of selecting the Union. In short, the Re-spondent represented that orders and business would belost if the plant became unionized because an unidentifiednumber of customers "have told us that the currentfavorable levels of their orders from us result from thefact that this plant is nonunion and it is part of their poli-cies to refrain from overly large commitments to plantswith unions." Thus the mere selection of the Unionwould result in loss of customers or less favorable levelsof orders, with consequent damage to the Respondent'sbusiness and loss of jobs for employees. I find that thethrust and purpose of the Respondent's letter was to im-plant in the employees the fear that loss of jobs would in-evitably follow a union victory, and was therefore viola-tive of Section 8(a)(1) of the Act. 1N L.R.B.,310 F.2d 844 (C.A. 6), see also RD. Cole ManufacturingCompany,133 NLRB 1455. TELEFLEX INDUSTRIAL PRODUCTSI find the evidence to be too insubstantial to support afindingof Section 8(a)(1) violation with respect toBenner's conversation with Shinabery; Boroffs state-ment to Macklin concerning a 25-cent-per-hour raise, asto which I credit Boroff's explanation that it concerned apossible transfer of Macklin to a better job to fill a futurevacancy and was not linked to any discussion about theUnion; Foreman Sonya's crude attempt at humor in stat-ing that there was a $100 bonus to anyone that ran overa union official in the road; and the alleged comment bySonya to Brown, overheard by Daniels, that faulty in-spection by Turnwald offered an opportunity to dischargeher.Likewise not established is the allegation that Per-sonnel Director Woodrow, in a speech to employees onOctober 6, threatened loss of employment if the Unionsucceeded in organizing the employees, since the onlyevidence regarding this is an outline for the speechprepared by Woodrow which contains nothing coercive.12Accordingly these allegations are dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent found to constituteunfair labor practices as set forth in section III, above,occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices violative of Section 8(a)(3) and (1) ofthe Act, I shall recommend that the Respondent ceaseand desist therefrom and take appropriate affirmative ac-tion in order to effectuate the policies of the Act.Since I have found that the Respondent discriminatori-ly discharged Patricia Blue on June 18, 1966, I shallrecommend that the Respondent offer her immediate andfullreinstatement to her former or substantiallyequivalent position, without prejudice to her seniority orother rights and privileges, and make her whole for anyloss of earnings she may have suffered from the date ofthe discriminatory discharge to the date the Respondentoffers her reinstatement. The backpay shall be computedin accordance with the formula approved in F.W. Wool-worth Company,90 NLRB 289, with interest at the rateof 6 percent per annum, as provided inIsis Plumbing &Heating Co.,138 NLRB 716. I shall also recommendthat the Respondent preserve and, upon request, makeavailable to the Board, payroll and other records tofacilitate the computation of backpay due.As the unfair labor practices committed by the Re-spondent are of a character striking at the root of em-ployee rights safeguarded by the Act, I shall recommendthat the Respondent cease and desist from infringing inany manner upon the rights guaranteed in Section 7 ofthe Act.VI.REPORT ON OBJECTIONS79The objections to the election encompass all of the con-duct of the Respondent found in section III, B, above, toconstitute violations of Section 8(a)(1) of the Act. To thatextent, therefore, I find the objections to have merit andI shall accordingly recommend that the election held onOctober 14, 1966, be set aside and that the RegionalDirector conduct a new election at such time as he deemsappropriate.Upon the basis of the foregoing findings of fact andupon the entire record in these proceedings, I make thefollowing:CONCLUSIONS OF LAW1.Teleflex Industrial Products, Inc., is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.InternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging Patricia Blue on June 18, 1966.4.The Respondent violated Section 8(a)(1) of the Actby interrogating employees concerning their union sym-pathies and attitudes, by threatening loss of employmentand other job reprisals if the Union were selected as bar-gaining representative, by promising a profit-sharing planand wage increases if the Union were rejected, and by en-gaging in surveillance of a meeting of the Union.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.In other respects alleged in the complaint in Case8-CA-4423,, the Respondent has not engaged in unfairlabor practices.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sionsof law, and upon the entire record in the case, it isrecommended that the Respondent, Teleflex IndustrialProducts, Inc., Van Wert, Ohio, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfof International Union, United Automobile, AerospaceandAgriculturalImplementWorkers of America,AFL-CIO, or any other labor organization, by dis-criminatorily discharging any of its employees or other-wise discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment.(b)Coercively interrogating employees concerningtheir union sympathies and attitudes, threatening loss ofemployment or other job reprisals if they select the Unionas bargaining representative, promising a profit-sharingplan and wage increases if they reject the Union, engagingin surveillance of union meetings or union activities ofemployees, or in any other manner interfering with,12At the conclusion of the Ganeral Counsel's case I granted Respond-ent'smotion to dismiss an allegation that Horasan's speech of June 3contained a similar threat, as no such evidence had been adduced. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestraining,or coercing its employees in the exerciseofAPPENDIXtheir right to self-organization, to form labor organizestions, to join or assist the above-mentioned Union or anyNOTICE TO ALL EMPLOYEESother labor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any and all such activities, except to the extent thatsuch rights may be affected by anagreement requiringmembership in a labor organization as a condition of employment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Patricia Blue immediate and full reinstate-ment to her former or substantially equivalent position,without prejudice to her seniority or other rights andprivileges, and make her whole in the manner set forthabove in the section entitled "The Remedy" for any lossof earnings suffered by reason of the discriminationagainst her.(b)Notify the said Patricia Blue if presently serving inthe Armed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary and pertinent to compute the amountof backpay due.(d)Post at its place of business in Van Wert, Ohio, co-pies of the attached notice marked "Appendix."13 Copiesof said notice, to be furnished by the Regional Directorfor Region 8, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted illymediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the receipt of this Decision, whatsteps Respondent has taken to comply herewith.14IT IS FURTHER RECOMMENDED that the election heldOctober 14, 1966, in Case 8-RC-6480, be set aside, andthat a new election be held at such time as the RegionalDirector deems appropriate.11 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."14 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."0 0 0 1 2Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOTdiscourage membership in or activi-ties on behalf of International Union, United Au-tomobile,Aerospace and Agricultural ImplementWorkers of America,AFL-CIO,or any other labororganization,by discriminatorily discharging any ofour employees,or bydiscriminating in any othermanner in regard to our employees'hire or tenure ofemployment or any term or condition of employ-ment.WE WILL NOTcoercively interrogate our em-ployees concerning their union sympathies and at-titudes, threaten loss of employment or other jobreprisals if they select the Union as bargainingrepresentative,promise a profit-sharing plan or wageincreases if they reject the Union,or engage in sur-veillance ofunion meetings or union activities.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form labor or-ganizations,to join or assist the above-mentionedUnion or any other labor organization,to bargaincollectively through representatives of their ownchoosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection,or to refrain from any and allsuch activities,except to the extent that such rightmay be affected by an agreement requiring member-ship in a labor organization as a condition of employ-ment, as authorized by Section 8(a)(3) of the Act.WE WILL offer to Patricia Blue immediate and fullreinstatementtoherformerorsubstantiallyequivalent position,without prejudice to her seniori-ty or other rights and privileges, and make her wholefor any loss of earnings she may have suffered as aresult of the discrimination against her.TELEFLEX INDUSTRIALPRODUCTS, INC.(Employer)DatedBy(Representative)(Title)NOTE: We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of her right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 720 BulkleyBuilding,1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465.